In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Dutchess County (Dolan, J.), dated March 2, 2007, as denied his motion for summary judgment on the issue of liability, and the defendant cross-appeals from so much of the same order as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the appeal and cross appeal are dismissed, without costs or disbursements.
The appeal and cross appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal and cross appeal from the order are brought up for review and have been considered on the appeal by the plaintiff from a judgment of the same court (Brands, J.), dated October 15, 2007 (see Crawford v Village of Millbrook, 61 AD3d 918 [2009] [decided herewith]; CPLR 5501 [a] [1]). Prudenti, P.J., Santucci, Florio and Belen, JJ., concur.